DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
This application contains claims directed to the following patentably distinct species:
	 Species A:	Figs. 1-9 and claims 1-13, 15 and 16
	 Species B:	Figs. 10-20 and claims 14
The species are independent or distinct because various container gripping aid embodiments and its corresponding structures (i.e. support arms, clamp arms, spacer ribs and others) are disclosed. The varying locations/arrangements of the corresponding structures with respect to the container gripping aid (define different relationships that are not generic to a single patentable invention, and can be seen represented by the drawings as separated above). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Attorney Scott Stinebruner on August 3, 2021 a provisional election was made without traverse to prosecute the invention of Species A – Figs. 1-9 and claims 1-13, 15 and 16.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claim 14 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species (i.e. Species B).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13, 15 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 4, 10-13, 15 and 16, the phrases in each claim and instance, “…the container…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant defines “a jacket” in reference to “the container” which has not been 
In claim 1, Ln. 7-8, the phrase, “…an exterior side wall of the container…” renders the claim to be vague and indefinite because the applicant defines “a side wall of the jacket” in reference to “an exterior side wall of the container” which has not been positively recited. Therefore, it is unclear whether the applicant intends to claim “an exterior side wall of the container” as part of the claimed invention or not. Further clarification is required. 
In claim 1, Ln. 10, the phrase, “…a top of the container…” renders the claim to be vague and indefinite because the applicant defines “a top of the jacket” in reference to “a top of the container” which has not been positively recited. Therefore, it is unclear whether the applicant intends to claim “a top the container” as part of the claimed invention or not. Further clarification is required.
In claim 1, Ln. 12, the phrase, “...a bottom of the container…” renders the claim to be vague and indefinite because the applicant defines “a base support…at a bottom of the jacket” in reference to “a bottom of the container…” which has not been positively recited. Therefore, it is unclear whether the applicant intends to claim “a bottom of the container” as part of the claimed invention or not. Further clarification is required. 
In claim 2, Ln. 2, the phrase, “…substantially…” which is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claim 3, Ln. 2, the phrase, “…somewhat…” which is a relative term which renders the claim indefinite.  The term “somewhat” is not defined by the claim, the specification does 
In claim 4, Ln. 2, the phrase, “…sufficiently…” which is a relative term which renders the claim indefinite.  The term “sufficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claim 4, Ln. 3, the phrase, “…the container…” renders the claim to be vague indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant referring to “a container” (Claim 4, Ln. 2) or “a container” of Claim 1? Further clarification is required. 
In claim 5, Ln. 1, the phrase, “…the clamp arms…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language.  For instance, is the applicant encompassing “a pair of resilient deformable opposed clamp arms” (claim 1, Ln. 8-9) when referring to “the clamp arms” or different “clamp arms”? Further clarification is required. 
In claim 5, Ln. 2, the phrase, “…a top of the jacket…” renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant referring “a top of the jacket” (claim 1, Ln. 9; which claim 5 depends from) or a different “top of the jacket”? Further clarification is required. 
In claim 7, Ln. 1-2, the phrase, “…each base support arm…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
In claim 8, Ln. 2, the phrase, “…a baby bottle…” renders the claim to be vague and indefinite because the applicant defines “the jacket” in reference to “a baby bottle” which has not been positively recited. Therefore, it is unclear if the applicant intends to claim “a baby bottle” as part of the claimed invention or not. Further clarification is required.
In claim 9, Ln. 1, the phrase, “…the clamp arms…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language.  For instance, is the applicant encompassing “a pair of resilient deformable opposed clamp arms” (claim 1, Ln. 8-9) when referring to “the clamp arms” or different “clamp arms”? 
In claim 9, Ln. 2, the phrase, “a shoulder at a top of the baby bottle” renders the claim to be vague and indefinite because the applicant defines “the clamp arms” in reference to “a shoulder at a top of the baby bottle” which has not been positively recited.  Therefore, it is unclear whether the applicant intends to claim “a shoulder at a top of the baby bottle” as part of the claimed invention or not. Further clarification is required. 
In claim 9, Ln. 2, the phrase, “…the base support arms…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “an opposed pair of support arms” (claim 1, Ln. 10-11) when referring to “the base support arms” or different “support arms”? Further clarification is required. 
In claim 9, Ln. 3, the phrases, “…a base of the baby bottle…” and “…the base of the baby bottle…” render the claim to be vague and indefinite because the applicant establishes “the base support arms” in reference to “a base of the baby bottle” which has not been positively recited. Therefore, it is unclear if the applicant intends to claim “a base of the baby bottle” as part of the claimed invention or not. Further clarification is required.
In claim 10, Ln. 3, the phrase, “…the container…” lacks antecedent and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a container” (claim 1, Ln. 1; which claim 10 depends from) or “an associated container” (claim 10, Ln. 2), when referring to “the container”? Further clarification is required.
In claim 11, Ln. 2, the phrase, “...the bottom of the container…” renders the claim to be vague and indefinite because the applicant defines “a bottom of the jacket” in reference to “the bottom of the container” which has not been positively recited. Therefore, it is unclear whether the applicant intends to claim “the bottom of the container” as part of the claimed invention or not. Further clarification is required. 
In claim 12, Ln. 2, the phrase, “...an exterior of the container…” renders the claim to be vague and indefinite because the applicant defines “a rib or groove” in reference to “an exterior of the container” which has not been positively recited. Therefore, it is unclear whether the applicant intends to claim “an exterior of the container” as part of the claimed invention or not. Further clarification is required. 
In claim 13, Ln. 3, the phrase, “...a rim of the container…” renders the claim to be vague and indefinite because the applicant defines “an upper rim of the jacket” in reference to “a rim of the container” which has not been positively recited. Therefore, it is unclear whether the applicant intends to claim “a rim of the container” as part of the claimed invention or not. Further clarification is required. 
In claim 15, Ln. 9-10, the phrase, “…an exterior side wall of the container…” renders the claim to be vague and indefinite because the applicant defines “a side wall of the jacket” in reference to “an exterior side wall of the container” which has not been positively recited. Therefore, it is unclear whether the applicant intends to claim “an 
In claim 15, Ln. 10-11, the phrase, “…the pair of resiliently deformable opposed claim arms…” lacks antecedent basis; therefore, it should be change to “…the pair of resiliently deformable opposed [[claim]] clamp arms…” to establish the proper antecedent basis and for consistency purposes. 
In claim 15, Ln. 11-12, the phrase, “…a top of the container…” renders the claim to be vague and indefinite because the applicant defines “the pair of resiliently deformable opposed clamp arms” in reference to “a top of the container” which has not been positively recited. Therefore, it is unclear whether the applicant intends to claim “a top the container” as part of the claimed invention or not. Further clarification is required.
In claim 15, Ln. 14-15, the phrase, “...a bottom of the container…” renders the claim to be vague and indefinite because the applicant defines “a base support…at a bottom of the jacket” in reference to “a bottom of the container…” which has not been positively recited. Therefore, it is unclear whether the applicant intends to claim “a bottom of the container” as part of the claimed invention or not. Further clarification is required. 
In claim 16, Ln. 5, the phrase, “…somewhat…” which is a relative term which renders the claim indefinite.  The term “somewhat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claim 16, Ln. 5, the phrase, “…it…” renders the claim to be vague and indefinite because it unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
In claim 16, Ln. 7, the phrase, “…an exterior side wall of the container…” renders the claim to be vague and indefinite because the applicant defines “a side wall of the jacket” 
In claim 16, Ln. 8, the phrase, “…a top of the container…” renders the claim to be vague and indefinite because the applicant defines “the pair of resiliently deformable opposed clamp arms” in reference to “a top of the container” which has not been positively recited. Therefore, it is unclear whether the applicant intends to claim “a top the container” as part of the claimed invention or not. Further clarification is required.
In claim 16, Ln. 12, the phrase, “...a base of the container…” renders the claim to be vague and indefinite because the applicant defines “a base support…at a bottom of the jacket” in reference to “a base of the container…” which has not been positively recited. Therefore, it is unclear whether the applicant intends to claim “a base of the container” as part of the claimed invention or not. Further clarification is required. 
As for claims 2-13, due to their dependencies from claim 1, they too have these deficiencies. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such 

	In claim 1, Ln. 6, the phrase, “…retaining means…” does invoke 112(f) because its meets the three prong test as per MPEP §2181.
	In claim 1, Ln. 8, the phrase, “…the retaining means…” does not invoke 112(f) because it provides sufficient structure in the form of “a base support,” which performs the claimed function.
	In claim 1, Ln. 13, the phrase, “…means for gripping…” does invoke 112(f) because it meets the tree prong test as per MPEP §2181.
	In claim 1, Ln. 14, the phrase, “…gripping means…” does not invoke 112(f) because it provides sufficient structure in the form of “a plurality of perforations or through holes,” which performs the claimed function.
	In claim 16, Ln. 5, the phrase, “…gripping means…” does not invoke 112(f) because it provides sufficient structure in the form of “a plurality of holes” which performs the claimed function.
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections.  Furthermore, In view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. 

Allowable Subject Matter
Claims 1-13, 15 and 16 is/are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:  The closest prior art(s) is Silverglate (US 20100056310) and Marcus et al. (US 20140332440 – embodiment of Figs. 10-11), where both Silverglate and Marcus teaches a container gripping aid for a container, the container gripping aid comprising: a jacket for reception of the container, the jacket having a mesh configuration, the jacket being resiliently deformable and being formed by a stiff but flexible material; retaining means for securing the jacket in engagement with the container such that a side wall of the jacket is supported spaced-apart from an exterior side wall of the container, and the jacket having means for gripping the jacket to support the container the jacket gripping means comprising a plurality of perforations or through holes in the jacket to facilitate gripping the jacket to support the container. (see Silverglate Figs. 5-7 and Marcus Figs. 10-11). 
	Thus, none of the references, either alone or in proper combination, discloses or teaches the retaining means comprising a pair of resiliently deformable opposed clamp arms which extend inwardly at a top of the jacket for engagement with a top of the container and a base support comprising an opposed pair of support arms which project inwardly at a bottom of the jacket for engagement with a bottom of the container.
Furthermore, the claims are allowed based on the combination and totality of the limitations presented in each claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


/B. V. P./
Examiner, Art Unit 3736